DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 2, 5, 10, 11, 14, and 15, the cancellation of claims 3, 4, 6-9, 12, 13, and 16-20, and the addition of new claims 21-24 filed February 1, 2022.
Claim Interpretation
 Applicant has amended claim 1 and set forth new claim 24 to be directed to the latch assembly alone, however, the body of the claims require the sliding door and its states to define the function, location, and operation of the front latch part and the hold open latch part.  The specification does not provide support for the latch assembly to be utilized on a swinging door, and furthermore, the latch assembly would not function on a swinging door since the hold open latch part, for example, would not be capable of cooperating with the vehicle body to maintain a swinging door in an open state since the swinging door would be spaced from the vehicle body when in an open position.  Therefore, claims 1, 2, 5, and 21-24 must be drawn to the latch assembly mounted on a sliding door or the latch assembly in combination with the sliding door, and will be examined as such.  The examiner would also like to note that since applicant amended claim 1 to include the limitations of claims 3 and 4 and amended claim 10 to include the limitations of claims 12 and 13, the language of claims differ such that the “to be installed” language for distinction between claims 1 and 10 is unnecessary.
Specification
The disclosure is objected to because of the following informalities: In regards to applicant’s amendments to Paragraph 38 of the specification made on February 1, 2022, the paragraph should read as follows: “The front latch part may include a close cable 21 which transmits the occupant’s operating signal, a close lever 22 which is rotates by the close cable 21, a close catch 24 which grips the close striker 51, and a close pole which operates the close catch 24 when the close lever 22 is rotated.”  The amended language suggests that the close pole 23 grips the close striker 51, however, it is understood from the remainder of the specification and the drawings that the close catch 24 grips the close striker, not the close pole 23 grips the close striker 51.  
Appropriate correction is required.
Claim Objections
Claims 1, 2, 5, 10, 11, 15, 21, and 24 are objected to because of the following informalities:  
In regards to claim 1, line 1, the phrase “to be mounted” should be changed to “mounted,” in line 3, the phrase “a close state” should be changed to “a closed state,” in line 4, the phrase “to be installed at a lower front” should be changed to “installed at a lower front portion,” in line 5, the phrase “a front of the plate” should be changed to “a front portion of the plate,” in line 8, the phrase “move to the open state” should be changed to “slide to the open state,” and in lines 12 and 13, the phrase “to release restriction of the sliding door to the closed state is possible” should be changed to “to release the restriction of the sliding door, so that the sliding of the sliding door to the closed state is possible.”
In regards to claim 2, the claim should read as follows after the preamble: “wherein the plate is installed at the lower front portion of the sliding door by being fastened to a lower bracket installed at an upper surface of the lower front portion of the door, wherein the upper surface is parallel to the ground and the lower bracket is bent so as to be parallel to the ground.”  The relationship between the “lower portion” of the sliding door, as recited in claim 2, and the “lower front” of the sliding door, as recited in claim 1, is unclear.  It is understood from the specification and drawings that the “lower portion” of claim 2 is equivalent to the “lower front” of claim 1, and therefore, the claim language must be consistent.
In regards to claim 5, line 3, the word “manipulated” should be changed to “pulled by the operation of a user” so as to coincide with the language used in claim 1.
In regards to claim 10, line 4, the phrase “a close state” should be changed to “a closed state,” in line 5, the phrase “a lower front” should be changed to “a lower front portion,” in line 9, the phrase “installed in front” should be changed to “installed in a front portion,” and in lines 11 and 12, the phrase “when the sliding door starts to open” should be changed to “allowing the sliding door to slide to the open state.”
In regards to claim 11, the claim should read as follows after the preamble: “further comprising a lower bracket bent from the sliding door to be parallel to the ground and installed at an upper surface of the lower front portion, wherein the plate is fastened to the lower front portion of the sliding door by the lower bracket and the upper surface is parallel to the ground.”
 In regards to claim 15, the claim should read as follows after the preamble: “wherein: the close lever is elastically supported in a direction opposite to a direction of the rotation of the close lever when the close cable is manipulated by a user; the close catch is elastically supported in a direction such that the cutout groove, formed in the plate, and the cutout groove, formed in the close catch, are aligned; and the close pole is elastically supported in a direction such that the close pole blocks rotation of the close catch.”
In regards to claim 21, line 3, the word “manipulated” should be changed to “pulled by the operation of a user” so as to coincide with the language used in claim 1.
In regards to claim 24, line 1, the phrase “to be mounted” should be changed to “mounted,” in line 3, the phrase “a close state” should be changed to “a closed state,” in line 4, the phrase “to be installed at a lower front” should be changed to “installed at a lower front portion,” in line 5, the phrase “a front” should be changed to “a front portion,” in line 8, the phrase “move to the open state” should be changed to “slide to the open state,” in line 12, the phrase “release the restriction of the sliding door to the closed state is possible” should be changed to “release the restriction of the sliding door, so that the sliding of the sliding door to the closed state is possible,” in lines 23-25, these lines should read as follows: “wherein the plate is installed at the lower front portion of the sliding door by being fastened to a lower bracket installed at an upper surface of the lower front portion of the door, wherein the upper surface is parallel to the ground and the lower bracket is bent so as to be parallel to the ground,” and in line 27, the word “manipulated” should be changed to “pulled by the operation of a user” so as to coincide with the language used in the preceding lines of the claim.  The relationship between the “lower portion” of the sliding door, as recited in line 23, and the “lower front” of the sliding door, as recited in line 4, is unclear.  It is understood from the specification and drawings that the “lower portion” of line 23 is equivalent to the “lower front” of line 4, and therefore, the claim language must be consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 10, 11, 14, 15, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In the present instance, the claim recites the broad recitation “the sliding door to move to the open state”, and the claim also recites that the sliding door slides in lines 2, 11, and 12 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is understood from the specification that the sliding door slides to the open state and the closed state, and will be examined as such.  See claim objections above.
In regards to claim 1, lines 12 and 13, the phrase “to release the restriction of the sliding door to the closed state is possible” appears to be missing some words.  Specifically, the phrase needs to set forth that the sliding of the sliding door to the closed state is possible when the restriction is released.  See claim objections above.
In regards to claim 10, line 9, the phrase “in front of the plate” suggests that the front latch part is separate from the plate and installed in front of the plate, when it is understood from the specification that the front latch part is installed on the plate or is installed in a front portion of the plate, and will be examined as such.  See claim objections above.
In regards to claim 10, lines 11 and 12, the phrase “when the sliding door starts to open” suggests that the starting of the opening of the sliding door causes the release of the restriction of the close striker, which is not consistent with the specification.  It is understood from the specification that the release of the restriction of the close striker allows the sliding door to slide to the open state, and will be examined as such.  See claim objections above.
In regards to claim 15, line 2, it is unclear what applicant intends to claim with the phrase “in an opposite direction rotated.”  It appears that applicant is intending to claim that the close lever is elastically supported in a direction opposite to a direction of the rotation of the close lever, and will be examined as such.  See claim objections above.
In regards to claim 15, lines 4 and 5, the phrase “formed at the plate” and the phrase “formed at the close catch” suggest that the cutout grooves are separate from the plate and the close catch, respectively, when it is understood from the specification that the cutout grooves are formed in the plate and the close catch, respectively, and will be examined as such.  See claim objections above.
In regards to claim 15, lines 6 and 7, it is unclear what applicant intends to claim with the phrase “in a direction that blocks the rotation.”  It appears that applicant is intending to claim that the close pole is elastically supported in a direction such that the close pole blocks rotation of the close catch, and will be examined as such.  See claim objections above.
Claim 15 recites the limitation "the rotation" in line 6 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  See claim objections above.
In regards to claim 24, line 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In the present instance, the claim recites the broad recitation “the sliding door to move to the open state”, and the claim also recites that the sliding door slides in lines 2, 11, and 12 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is understood from the specification that the sliding door slides to the open state and the closed state, and will be examined as such.  See claim objections above.
In regards to claim 24, line 12, the phrase “release the restriction of the sliding door to the closed state is possible” appears to be missing some words.  Specifically, the phrase needs to set forth that the sliding of the sliding door to the closed state is possible when the restriction is released.  See claim objections above.
In regards to claims 2, 5, 11, 14, and 21-23, these claims are rejected under 35 U.S.C. 112(b) as being dependent from claims 1 and 10.
Allowable Subject Matter
Claims 1, 2, 5, 10, 11, 14, and 21-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 1, 10, and 24.
In regards to claims 1 and 24, Weinerman (US-4457146) discloses a close lever 50 installed on the plate to be rotated (rotates about pin 62, Figure 2) when operated by a user, a closing catch 242 formed with a cutout groove 572 of a “U”-shape in which the close striker can enter and exit, the close catch installed to be rotatable on the plate (Figures 4-6), and a close pole 232 configured to allow the close catch to rotate when the close lever is rotated so that the cutout groove of the close catch and the cutout groove of the plate are aligned (Figure 4).  Weinerman fails to disclose a close cable that is pulled by operation of user to cause the close lever to rotate.  The examiner can find no motivation to modify the device of Weinerman to include a cable to operate the close lever without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 10, Weinerman (US-4457146) discloses handles 50 and 150 that are directly rotated by a user to release the restriction of the sliding door in the open and closed states of the sliding door.  The examiner can find no motivation to modify the device of Weinerman to include cables to accomplish the rotation of the handles without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
In light of applicant’s amendments to claims 1 and 10, some of the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn and the remaining claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action have been maintained in the current Office Action.  Furthermore, applicant’s additional amendments to claim 1 and the addition of new claim 24 has prompted new claim objections and rejections under 35 U.S.C. 112(b).
In light of applicant’s amendments to the claims, amendments to the drawings, and applicant’s remarks, the drawing objections set forth in the previous Office Action are withdrawn.
In light of applicant’s amendments to the specification, new objections to the specification are set forth in the current Office Action.  
In light of applicant’s amendments to claim 1, incorporating the subject matter of claims 3 and 4, and applicant’s amendments to claim 10, incorporating the subject matter of claims 12 and 13, the double patenting objection to claim 10 set forth in the previous Office Action is withdrawn.
Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 10, 2022